IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2014-290-C1


                            MEMORANDUM OPINION


       Reginald Keith Thomas was convicted of two counts of aggravated sexual assault

and sentenced to 40 years in prison on each count. See TEX. PENAL CODE ANN. § 22.021.

The sentences were ordered to run concurrently.

       Thomas’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that the appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel advised Thomas that counsel had filed the motion and brief pursuant to Anders,
advised Thomas of his right to review the record, and advised Thomas of his right to

submit a response on his own behalf. Thomas did not submit a response.

       Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the sufficiency of the indictment; adverse rulings; jury selection

and instructions; the sufficiency of the evidence; the reasonableness of the sentence; and

any possible fundamental errors. After the review, counsel concludes there is no non-

frivolous issue to raise in this appeal. Counsel's brief evidences a professional evaluation

of the record for error, and we conclude that counsel performed the duties required of

appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

       Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

       Having carefully reviewed the entire record and the Anders brief, we have

determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Accordingly, we affirm the trial court’s Judgment of Conviction by

Jury (Count I) signed on May 17, 2018 and the trial court’s Judgment of Conviction by


Thomas v. State                                                                       Page 2
Jury (Count II) signed on May 17, 2018.

       Should Thomas wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

       Counsel's motion to withdraw from the representation of Thomas is granted, and

counsel is discharged from representing Thomas. Notwithstanding counsel’s discharge,

counsel must send Thomas a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.




                                          TOM GRAY
                                          Chief Justice
Thomas v. State                                                                        Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed May 29, 2019
Do not publish
[CR25]




Thomas v. State                            Page 4